Case: 4:17-cr-00234-RLW-DDN Doc. #: 1647 Filed: 07/17/20 Page: 1 of 2 PageID #:
                                    6410




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                Plaintiff,                      )
                                                )
v.                                              ) No. 4:17 CR 234 RLW
                                                )
MOHAMMED ALMUTTAN, et al,                       )
                                                )
                Defendants.                     )

                                        STATUS OF CASE

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John J. Ware, Assistant United

States Attorney for said district, with consent of the other parties and files this status of the case:

        1.      Due to the ongoing complications of the COVID-19 pandemic, the parties are in

the same position with regards to the status of the case as they were at the last status conference.

        2.      Projecting forward, the parties believe with the limited opening of the courts, that

the status of the case will be stagnant for the immediate future. All defendants remain on bond

with no significant violations.

        Therefore, in the interests of justice and to maintain social distancing, the parties request

the next status conference be continued 90 days, until October 13, 2020, or thereafter.

                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                /s/ John J. Ware
                                                JOHN J. WARE, #40880MO
                                                Assistant United States Attorney
                                                             th
                                                111 South 10 Street, Room 20.333
                                                St. Louis, MO 63102
                                                (314) 539-2200
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1647 Filed: 07/17/20 Page: 2 of 2 PageID #:
                                    6411




                                 CERTIFICATE OF SERVICE

I hereby certify that on July 17, 2020, the foregoing was filed electronically with the Clerk of
Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.


                                               /s/ John J. Ware
                                              JOHN J. WARE, #40880MO
                                              Assistant United States Attorney
